ACCEPTED
                                                                                01-15-00375-CV
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                            9/7/2015 6:48:55 PM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK


               CAUSE NO. 01-15-00375-CV
             ________________________________________
                                                         FILED IN
                                                  1st COURT OF APPEALS
     IN   THE FIRST COURT OF APPEALS IN HOUSTON, TEXASHOUSTON, TEXAS
                                                  9/8/2015 9:14:00 AM
             ________________________________________
                                                  CHRISTOPHER A. PRINE
                                                          Clerk
LOST CREEK VENTURES, LLC D/B/A HAPPY BULLDOG MANAGEMENT; STEPHAN
                EPSTEIN, AND MARILYN ROTH EPSTEIN,

                                             Appellants,

                                   v.

                            ALAN PILGRIM,

                                         Appellee.
             ________________________________________

  On Appeal from the County Court at Law No. 2 in Travis County, Texas
      Transferred from the Third Court of Appeals in Austin, Texas
            ________________________________________

   UNOPPOSED MOTION TO WITHDRAW AS COUNSEL FOR
                     APPELLANTS
        ________________________________________

                                 Tracy J. Willi
                                 Willi Law Firm, P.C.
                                 9600 Escarpment Blvd., Suite 745, PMB 34
                                 Austin, TX 78749-1983
                                 Tel. (512) 288-3200
                                 Fax (512) 288-3202
                                 twilli@willi.com

                                 ATTORNEY FOR LOST CREEK
                                 VENTURES, LLC D/B/A HAPPY
                                 BULLDOG MANAGEMENT; STEPHAN
                                 EPSTEIN, AND MARILYN ROTH
                                 EPSTEIN
       UNOPPOSED MOTION TO WITHDRAW AS COUNSEL FOR
                       APPELLANTS

      Tracy J. Willi files this Motion to Withdraw as Counsel for Lost Creek

Ventures, LLC d/b/a Happy Bulldog Management, Stephan Epstein, and Marilyn

Roth Epstein, Appellants, and would show this Court as follows.

      Pursuant to Rule 6.5 of the Texas Rules of Appellate Procedure, Tracy J.

Willi and Willi Law Firm, P.C., request this Court to grant an order withdrawing as

counsel of record for the Appellants.

      The list of current deadlines is as follows:

      The trial court in this case entered judgment on November 10, 2014. The

Appellants’ Brief was due on September 4, 2015. Concurrently with this motion to

withdraw, counsel for Appellants has filed an unopposed motion for extension of

time to file the Appellants’ Brief to move the deadline to October 5, 2015. The

motion for extension is filed so that Appellants will have time to find new counsel,

if they choose to do so.

      The last known address and telephone for the Appellants is as follows:

      Lost Creek Ventures, LLC d/b/a Happy Bulldog Management
      Stephan Epstein
      Marilyn Roth Epstein
      7519 Stonecliff Dr.
      Austin, TX 78731
      512-476-5951




                                          2
         A copy of this motion has been delivered to the Appellants as stated in the

Certificate of Service below. The Appellants have been notified in writing of their

right to object to the motion.

         Good cause exists for this motion to withdraw because the Appellants have

had difficulty coming up with money to pay their attorney to pursue this appeal.

As of September 7, 2015, the Appellants have been unable to pay their attorney for

outstanding fees incurred.

         Upon the granting of this motion, the withdrawing attorney will immediately

notify the Appellants, in writing, of any deadlines or settings that the attorney

knows about at the time of withdrawal but that were not previously disclosed to the

party. The withdrawing attorney will file a copy of that notice with the Court’s

clerk.

         Tracy J. Willi and Willi Law Firm, P.C., request this Court to grant an order

stating that Tracy J. Willi and Willi Law Firm, P.C. are hereby withdrawn from

this case.




                                           3
                                     Respectfully submitted,



                                     /s/ Tracy J. Willi
                                     Tracy J. Willi
                                     Texas Bar No. 00784633
                                     Willi Law Firm, P.C.
                                     9600 Escarpment Blvd., Suite 745, PMB 34
                                     Austin, TX 78749-1983
                                     Tel. (512) 288-3200
                                     Fax (512) 288-3202
                                     twilli@willi.com

                                     ATTORNEY FOR LOST CREEK
                                     VENTURES, LLC D/B/A HAPPY
                                     BULLDOG MANAGEMENT; STEPHAN
                                     EPSTEIN, AND MARILYN ROTH
                                     EPSTEIN

                     CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred with opposing counsel, Lisa Bowlin Hobbs,
and she is not opposed to this motion.

                                        /s/ Tracy J. Willi
                                        Tracy J. Willi




                                       4
              CERTIFICATE OF SERVICE ON APPELLANTS

        I hereby certify that this motion was served on Appellants by certified and
first-class mail to the Appellants’ last known address as follows:

      Lost Creek Ventures, LLC d/b/a Happy Bulldog Management
      Stephan Epstein
      Marilyn Roth Epstein
      7519 Stonecliff Dr.
      Austin, TX 78731
      512-476-5951
                                       /s/ Tracy J. Willi
                                       Tracy J. Willi

  CERTIFICATE OF FILING AND SERVICE ON OPPOSING COUNSEL

       I hereby certify that this document was filed with Clerk of Court through the
Court’s electronic filing system (“efs”) and served on all counsel of record through
efs or, if counsel is not registered for efs, then by email on September 7, 2015 as
follows:

      Lisa Bowlin Hobbs
      Kuhn Hobbs, PLLC
      3307 Northland Drive, Suite 310
      Austin, TX 78731
      (512) 476-6003
      (512) 476-6002 (fax)
      Lisa@kuhnhobbs.com

      COUNSEL FOR APPELLEE, ALAN PILGRIM

                                         /s/ Tracy J. Willi
                                         Tracy J. Willi




                                         5